Citation Nr: 0001196	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sister, and appellant's brother-in-
law.



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


In April 1998, the Board remanded the appellant's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the appellant's appeal has been obtained by the 
RO.  

2.  The certificate of death shows that the veteran died at 
home in August 1995 due to coronary artery disease. 

3.  At the time of his death, the veteran was service-
connected for resection, jejunum, 6 inches, for hemangioma 
with anemia, secondary to resection, rated as 40 percent 
disabling. 

4.  The veteran's service-connected disability was not a 
principal or contributory cause of his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A.§§ 1110, 1112, 1131, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the claimant as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  

The appellant seeks service connection for the veteran's 
cause of death. Service connection may be granted for a 
veteran's cause of death if a disability causing death 
occurred during service or a service-connected disability 
either caused death or contributed substantially or 
materially to cause death. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

The appellant's claim for service connection for the 
veteran's cause of death is well grounded, meaning it is 
plausible. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 80 (1990). Evidence of record 
demonstrates that the veteran died of coronary heart disease 
in August 1995.  The appellant has supplied medical evidence 
which includes an opinion linking the veteran's death with 
his service-connected disability.  Thus the claim is well 
grounded.  The relevant evidence has been properly developed 
and there is no further VA duty to assist the appellant with 
this claim.  

Considering whether direct service connection is warranted, 
there is no evidence of record that the veteran's coronary 
artery disease began during service, or within the one-year 
presumptive period thereafter. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  
Nor has it been contended by the appellant that the veteran's 
coronary artery disease began during service, or within the 
one-year presumptive period following service.  The 
appellant's primary contention is that the veteran's service 
connected disability contributed to his death since he was 
unable to accept certain medical treatment due to his 
service-connected disorder.  

The record shows that the veteran was treated for anemia in 
service.  In 1948, he was treated at a VA facility for 
shortness of breath, fatigue, weakness, dizziness and 
anorexia.  He was found to have a suspicious area in the 
upper jejunum having the suggestion of a tumor mass.  A 
hemangioma was found and resected.  On VA examination in 
September 1952, the examiner found anemia, secondary to 
gastrointestinal bleeding which could be adequately explained 
on the basis of the hemangioma found in the jejunum.  It was 
opined that the most likely diagnosis was hereditary 
hemorrhagic telangiectasia.  

Private medical records show that the veteran was treated in 
July 1990 for symptoms of a myocardial infarction.  He denied 
any prior history of cardiac disease.  He was given 
intravenous nitroglycerine and lidocaine therapy.  It was 
noted that thrombolytic therapy was not administered due to 
the veteran's hereditary hemorrhagic telangiectasia.  The 
veteran was found to have possible mild congestive heart 
failure and post myocardial infarction pericarditis.  

The certificate of death shows that the veteran died at home 
in August 1995.  The cause of death was noted to be coronary 
artery disease.  It was noted that an autopsy was not 
performed.  

The appellant, her sister and her brother-in-law testified at 
a personal hearing in July 1996.  Generally, a history of the 
veteran's illness was reported by the parties testifying.  A 
complete transcript is of record.  

In an August 1996 letter to the appellant, Alan D. Bersted, 
M. D. stated that as to the veteran's July 4, 1990, 
myocardial infarction, the veteran could not be treated with 
thrombolytic agent due to his hereditary hemorrhagic 
telangiectasia.  It was stated that it was very clear that 
the risk of severe damage to the heart or death is increased 
when these types of agents can not be used.  It was also 
stated that with regards to the veteran's survival afterward, 
it was only common sense that with a major anterior 
myocardial infarction, less damage would likely improve his 
longevity.  

In response to an October 1997 Board request, a medical 
opinion was offered by Joseph Krall, M. D, in October 1997.  
Dr. Krall stated that the veteran had a service connected 
disability related to hereditary telangiectasia and chronic 
anemia with gastrointestinal (GI) bleeding following military 
service in the late 1940's. Dr. Krall indicated that the 
veteran's condition necessitated partial surgical removal of 
the jejunum for a gastrointestinal hemorrhage. Dr. Krall 
noted that the veteran did clinically well until 1990 when he 
sustained an acute myocardial infarction. According to Dr. 
Krall, electrocardiographic reports confirmed an anterior 
wall myocardial infarction, although the actual tracings were 
not available. Dr. Krall reported that the veteran had mild 
congestive heart failure and non-sustained transient 
paroxysmal ventricular tachycardia, which all resolved with 
medical therapy. Dr. Krall stated that the veteran also 
suffered from an acute pericarditis secondary to the 
myocardial infarction, but that that had also resolved by the 
time of his discharge from the hospital in 1990. According to 
Dr. Krall a catheterization and coronary arteriogram was 
performed on July 23, 1990, after the myocardial infarction. 
Dr. Krall indicated that no report was available and that it 
was unclear from the records where the catheterization was 
performed.  However, Dr. Krall reported that a picture was 
present outlining the areas of obstruction. Dr. Krall noted 
that minor disease was present in the right coronary artery, 
and that a high lateral branch of the circumflex coronary 
artery showed a 100 percent occlusion, and also that the 
culprit lesion was 100 percent stenosis in the mid portion of 
the anterior descending branch of the left coronary artery. 
According to Dr. Krall of importance was that there was no 
description of the ventricle either by left ventriculogram or 
by echocardiogram. It was Dr. Krall's opinion that that lack 
of information regarding the status of the ventricle 
following the myocardial infarction would become important in 
determining causality.

In Dr. Krall's October 1997 report, Dr. Krall stated that 
there was no further medical data between the time of 
infarction and catheterization and the veteran's death five 
years later, which apparently occurred at home. Dr. Krall 
indicated that the veteran's death certificate listed the 
cause of death as coronary artery disease only, and no 
further details were available. According to Dr. Krall an 
assessment of the veteran's clinical status and especially 
the status of his left ventricle following the infarction as 
well as any clinical disability relating to the myocardial 
infarction, was not available. Dr. Krall reported that that 
data would have been useful in determining causality. 
Furthermore, Dr. Krall noted that there were no details 
related to the veteran's terminal event except a death 
certificate that showed coronary artery disease. It was Dr. 
Krall's opinion that one could not assume that the death was 
an acute cardiac event with such sketchy details. Dr. Krall 
stated that it was true that the ventricular salvage was 
improved with the use of thrombolytic agents and resultant 
early reperfusion if given appropriately in the setting of an 
acute myocardial infarction. Dr. Krall indicated that it was 
also true that thrombolytic therapy was appropriately 
withheld because of the veteran's past history of hereditary 
telangiectasia. However, according to Dr. Krall from the 
records, there was no way to know with certainty what the 
sequelae of the infarction truly were. It was Dr. Krall's 
opinion that one did not know how much ventricular 
dysfunction was present. Dr. Krall reported that with a mid 
LAD lesion, the prognosis from the 1990 event was better than 
with the lesion being more proximal. According to Dr. Krall 
the clinical information related to the hospitalizations 
suggested no significant sequelae; but again, there was no 
verification by either echo or cardiac catheterization as to 
the exact character of the left ventricle.

In Dr. Krall's October 1997 report, Dr. Krall further stated 
that the veteran survived five years following the anterior 
wall myocardial infarction, and that there was no way from 
the record to know how much cardiac disability was present 
after that myocardial infarction, even on the basis of just 
clinical data such as impaired activity of daily living, 
dyspnea, recurrent angina, palpitations, or syncope. 
Furthermore, according to Dr. Krall there was no data to 
indicate the medications, if any, that the veteran was taking 
during the time from the myocardial infarction in 1990 to his 
death in 1995.

Dr. Krall concluded, based upon the above facts and enclosed 
data, that it was clear that the presence of hereditary 
telangiectasia did not contribute to the veteran's ultimate 
death and, indeed, that the withholding of thrombolytics at 
the time of the myocardial infarction five years before the 
veteran's death still resulted in what appeared to be a 
favorable outcome from the myocardial infarction, he stated 
that more complete data concerning the veteran's clinical 
status and ventricular function between 1990 to 1995 would 
have been most helpful in further elucidating the casualty. 
Dr. Krall noted that without such data, no such claim could 
be upheld.

In a March 1998 statement to the appellant's representative, 
Larry D. Price D. O. (Dr. P.) stated that the veteran was 
last seen at the Scott and White Clinic in Temple, Texas in 
January 1995.  The veteran's history was noted.  Dr. P. 
stated that he concurred with Dr. Bersted's comments of 
August 30, 1996.  It was also stated that he agreed with the 
assessment of facts presented by Dr. Krall but that he 
disagreed with his conclusion of an association with the 
relationship between a pre-existing disability and an 
association with a cardiac death since this underlying 
disability prevented delivery of thrombolytic therapy.  It 
was noted that it was appropriate to withhold that therapy 
given the situation.  Dr. P stated that it was speculative 
and he did not know the time course of the events if 
thrombolytic therapy was even an option independent of the 
previous hematological problem.  It was reported that if the 
veteran had presented at an appropriate time for 
administration of thrombolytic therapy and this could not be 
done because of the hemorrhagic telangiectasia, it would be 
speculated that the veteran missed an opportunity to have 
increased myocardial salvage and hopefully improve his 
ejection fraction.  It was stated that with more myocardium 
saved and a high ejection fraction, the veteran would perhaps 
have a better prognostic outcome.  It was stated that he did 
not disagree with the veteran's therapy since he did well 
over the next few years.  It was stated that the question of 
whether he would have done better if he had received 
thrombolytic therapy will remain unanswered since the outcome 
simply could not be known in this individual. 

In November 1998, the veteran's records were reviewed by 
Gerald Cohen, M. D. at a VA facility for an opinion as to 
whether the presence of hemangioma with anemia was a factor 
contributing to the cause of the veteran's death and coronary 
artery disease and whether the presence of hemangioma with 
anemia which precluded the use of thrombolytic therapy in any 
way hastened the veteran's death.  The veteran's history was 
recorded and the examiner noted the August 1996 note of Dr. 
Bersted and the October 1997 opinion of Dr. Krall.  Dr. Cohen 
reported that upon review of the claims file and the medical 
opinions, he believed that it was speculative to assume that 
the veteran's hereditary hemorrhagic telangiectasia 
contributed to the veteran's death and coronary artery 
disease.  He stated that he agreed with Dr. Krall's 
evaluation in particular.  He stated that if hereditary 
hemorrhagic telangiectasia could be considered a service-
connected disease, withholding thrombolytic therapy and the 
potentially larger myocardial infarction that would ensue 
might reasonably be expected to worsen the patient's 30 day 
morality but that this conclusion could not be reasonably 
extrapolated to a worsened 5 year mortality.  It was stated 
that therefore, he believed that Dr. Bersted's comments had 
limited validity.  It was pointed out that in fact the 
veteran's surviving five years after an anterolateral 
myocardial infarction with congestive heart failure and 
pericarditis was a relatively good outcome.  It was stated 
that in that coronary artery is a progressive problem and in 
that the occlusion occurred commonly after thrombolytic 
therapy, it was speculative to suggest that the veteran could 
have lived longer had he received thrombolytic therapy.  It 
was reported that without an autopsy and other clinical 
information that proceeded the veteran's death, it was 
speculative to state that coronary artery disease was the 
sole cause of death.  

Dr. Cohen summed that he did not believe that there was 
adequate evidence to suggest that hereditary hemorrhagic 
telangiectasia and the appropriate withholding of 
thrombolytic therapy in 1990 hastened the veteran's death in 
1995.  Dr. Cohen stated that he believed that it was 
speculative to assume a causal relationship between these two 
events.  

Because the appellant is not demonstrated to be a medical 
expert, her own contentions on issues of medical etiology and 
causation are not, in and of themselves, binding on the 
Board.  Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)]. However, there is in the record medical opinion 
linking the veteran's death with his service-connected 
disability.  Dr. Bersted stated that the risk of damage 
increases when thrombolytic agents cannot be used.  Dr. Price 
concurred with Dr. Bersted's comments.  In contrast to these 
statements are the statements by Dr. Krall and Dr. Cohen.  
Both reviewed the claims file and documented the veteran's 
history.  Both physicians concluded that the presence of 
telangiectasia did not contribute to the veteran's death and 
that the withholding of thrombolytic at the time of the 
myocardial infarction five years before the veteran's death 
still resulted in what appeared to be a favorable outcome.  
These decisions are supported by complete rationale. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has stated that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Further, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
reviewing the medical opinions above, Dr. Bersted's and Dr. 
Price's statements acknowledge only that the cited evidence 
creates the "possibility" that the veteran sustained damage 
to the heart due to the withholding of thrombolytic therapy, 
without stating with any certainty whether this was a cause 
or contributing factory in his death.  In contrast, Drs. 
Krall and Cohen reviewed the claims file and offered clear 
opinions on the issue at hand and concluded that the 
veteran's death was not caused by a service-connected 
disability and that a service-connected disability did not 
contribute to the veteran's death.  These opinions must be 
accorded more probative value.  The examiners reached the 
same conclusion, citing medical records associated with the 
claim, and provided clear reasons and bases for the opinions. 
These opinions more convincingly establish that the veteran's 
service connected disability did not cause contribute to the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

